Case 3:19-bk-31431-SHB        Doc 84 Filed 08/08/19 Entered 08/08/19 16:43:10                 Desc
                              Main Document     Page 1 of 5



               IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        EASTERN DISTRICT OF TENNESSEE
                              KNOXVILLE DIVISION

   IN RE:                                        )
                                                 )       CASE NO. 3:19-bk-31431-SHB
   KEVIN L. TRENT,                               )
                                                 )       JUDGE BAUKNIGHT
                                                 )
          Debtor.                                )       CHAPTER 7

   HOMETRUST BANK’S RESPONSE TO DEBTOR’S OBJECTION TO CLAIM # 3
                      OF HOMETRUST BANK
          HomeTrust Bank (“HomeTrust”), a creditor in this bankruptcy case, by and through

   its attorneys, respectfully submits this Response to the Debtor, Kevin L. Trent’s Objection

   [Docket Entry # 68] (the “Objection”) to HomeTrust’s claim in this bankruptcy case. In

   support of this Response, HomeTrust would show the Court as follows:

          1.      The Debtor, Kevin L. Trent, commenced this bankruptcy case by filing a

   Petition under Chapter 7, Title 11 U.S.C. with the Clerk of this Court on May 7, 2019.

          2.      HomeTrust is a creditor of the Debtor and this bankruptcy estate holding a

   claim (the “Claim”) in the amount of $6,210,179.44 secured by valid, properly perfected,

   unavoidable, first priority liens against the Debtor’s interest in certain real property

   commonly known as 2266 Wild Pear Trail in Dandridge, Jefferson County, Tennessee

   (“2266 Wild Pear”) and 970 South Outer Drive, Morristown, Hamblen County, Tennessee

   (“970 S. Outer”) (2266 Wild Pear and 970 S. Outer are hereinafter collectively referred to as

   the “Real Property”) as evidenced by (i) a Promissory Note (the “Note”) dated June 2, 2003

   executed by the Debtor and his non-filing co-debtor spouse, Julianna R. Trent (the “Co-

   Debtor”) in the original principal amount of $441,600.00; and (ii) a Deed of Trust (the

   “Deed of Trust”) dated June 2, 2003 executed by the Debtor and Co-Debtor granting a lien

   against the Real Property recorded in Book 574, Page 464 in the Register of Deeds Office

   for Jefferson County, Tennessee and in Book 959, Page 660 in the Register of Deeds Office
                                              1
Case 3:19-bk-31431-SHB         Doc 84 Filed 08/08/19 Entered 08/08/19 16:43:10               Desc
                               Main Document     Page 2 of 5



   for Hamblen County, Tennessee. True and accurate copies of the foregoing Note and Deed

   of Trust are attached to HomeTrust’s Proof of Claim filed in this bankruptcy case [Court

   Claim Register, Claim # 3] and are incorporated herein by reference.

          3.       HomeTrust is also a creditor of the Debtor and this bankruptcy estate as

   evidenced by a Commercial Guaranty executed by Debtor dated February 15, 2018

   guaranteeing any and all debts of G.W. Wyatt Contracting, LLC (“Wyatt Contracting”) to

   HomeTrust. Wyatt Contracting is indebted to HomeTrust as evidenced by a Promissory

   Note dated February 15, 2018 (the “Wyatt Contracting Note”) in the original principal

   amount of $5,000,000.00 and a Notice of Assignment of Account (the “Assignment”) dated

   April 17, 2019 (the “Guaranteed Indebtedness”) (The obligations of the Note, and any and

   all modifications, renewals and extensions thereof, and the Guaranteed Indebtedness are

   hereinafter collectively referred to as the “Indebtedness”). True and accurate copies of the

   Guaranty and Wyatt Contracting Note are attached to HomeTrust’s Proof of Claim filed in

   this bankruptcy case and are incorporated herein by reference. A true and accurate copy of

   the Assignment is attached as Exhibit A and is incorporated herein by reference.

          4.       HomeTrust is the current owner and holder of the Note, Deed of Trust,

   Guaranty, the Wyatt Contracting Note and the Assignment.

          5.       Pursuant to the Deed of Trust, the Real Property secures the entire

   Indebtedness.

          6.       Upon information and belief, the Debtor owns all of the Real Property with

   his non-filing Co-Debtor spouse as tenants by the entireties.

          7.       The Debtor has not made any payments to HomeTrust since the

   commencement of this bankruptcy case.



                                                 2
Case 3:19-bk-31431-SHB         Doc 84 Filed 08/08/19 Entered 08/08/19 16:43:10                  Desc
                               Main Document     Page 3 of 5



           8.      As a matter of law, unless the estate consists of a surplus, a debtor in a case

   under Chapter 7, Title 11 U.S.C., to whom there will be no surplus to pay following

   liquidation of estate assets, does not have standing to object to a Proof of Claim.

           9.      At this time, HomeTrust lacks sufficient information to form a belief as to

   the truth of the Debtor’s allegation that his signature on the Guaranty was forged.

   Tennessee law recognizes a presumption in favor of the validity and regularity of written

   instruments. To overcome this presumption, the party challenging a written instrument has

   the burden of proving the invalidity of the writing. As a matter of Tennessee law, a party

   challenging the existence of their own signature on a document bears the burden of showing,

   by a preponderance of the evidence, that he did not sign the document in question.

           10.     HomeTrust reserves the right to amend and/or supplement this Response

   based upon the discovery of additional facts.

           WHEREFORE, based upon the foregoing, HomeTrust Bank respectfully requests

   that the Court schedule a hearing on the Debtor’s Objection and, at said hearing, that the

   Court allow its Claim and grant it any other and further relief to which it deems HomeTrust

   entitled.

   Respectfully submitted,

   VAN WINKLE, BUCK, WALL, STARNES
   AND DAVIS, P.A.

   By; /S/MARK A. PINKSTON/JAMES DAVID NAVE
   MARK A. PINKSTON
   JAMES DAVID NAVE
   Attorneys for Creditor
   HomeTrust Bank
   P.O. Box 7376
   Asheville, North Carolina 28802
   (828) 258-2991
   Fax (828) 257-2767
   mpinkston@vwlawfirm.com
   dnave@vwlawfirm.com
                                                   3
Case 3:19-bk-31431-SHB        Doc 84 Filed 08/08/19 Entered 08/08/19 16:43:10               Desc
                              Main Document     Page 4 of 5



                                  CERTIFICATE OF SERVICE

          I certify that on this 8th of August, 2019, I served a true and accurate copy of the
   foregoing Response to Debtor’s Objection to Claim through the Court’s Electronic Case
   Filing system, except where as indicated service was made through the United States
   Mail, First Class, postage prepaid, upon the following:

   Ann Mostoller                                        served through ECF
   Chapter 7 Trustee
   136 South Illinois Ave.
   Suite 104
   Oak Ridge, TN 37830

   Ryan E. Jarrard                                      served through ECF
   Attorney for Debtor
   Quist, Fitzpatrick & Jarrard
   2121 First Tennessee Plaza
   Knoxville, TN 37929

   Tiffany A. Diiorio                                   served through ECF
   Office of the United States Trustee
   800 Market Street, Suite 114
   Howard H. Baker, Jr. U.S. Courthouse
   Knoxville, Tennessee 37902

   Walter N. Winchester                                 served through ECF
   Attorney for Pinnacle Bank
   Suite 1000, First Tennessee Plaza
   800 South Gay Street
   P. O. Box 2428
   Knoxville, TN 37929

   Jerry W. Laughlin                                    served through ECF
   Attorney for Consumer Credit Union
   100 South Main Street
   Greeneville, TN 37743-4922

   Shelia E. Calello                                    served through ECF
   Attorney for CC Funding
   McCarter & English, LLP
   Four Gateway Center
   100 Mulberry Street
   Newark, NJ 07102




                                               4
Case 3:19-bk-31431-SHB       Doc 84 Filed 08/08/19 Entered 08/08/19 16:43:10   Desc
                             Main Document     Page 5 of 5



   Alexandra E. Dugan                            served through ECF
   Attorney for CC Funding
   Bradley, Arant, Boult, Cummings LLP
   1600 Division Street, Suite 700
   Nashville, TN 37203

   Melissa Jane Lee                               served through ECF
   Attorney for CNA Surety and Western Surety Company
   Manier & Herod
   1201 Demonbreun Street
   Suite 900
   Nashville, TN 37203


   All Parties Requesting Notice.                served through ECF


   /S/ JAMES DAVID NAVE
   JAMES DAVID NAVE




   4850-8975-6830, V. 1




                                          5
